Section 11, Article V of the Constitution confers upon the circuit courts "exclusive original jurisdiction in all cases in equity." This includes all matters of which courts of equity have jurisdiction without the aid of statutes and also of matters to which statutes may legally extend the jurisdiction of equity whether such statutes be enacted before or after the adoption of the constitution where the organic right to a jury trial or other rights secured by the constitution are not thereby invaded or violated. See State v. Circuit Court for Eleventh Judicial Circuit, 135 So. 866; Wiggins and Johnson v. Robert Williams, 36 Fla. 637, 18 So. 859; Hughes, Sr., et al. v. Hannah, et al., 39 Fla. 365, 22 So. 613; Trustees I. I. F. of Florida et al. v. Gleason, 39 Fla. 771, 23 So. 539; Hawthorne v. Panama Park Co., 44 Fla. 194, 32 So. 812; McMillan et al. v. Wiley, 45 Fla. 487, 33 So. 993; Cowan et al. v. Skinner, Admr., 52 Fla. 486, 42 So. 730; Christopher et al. v. Mungen et al., 61 Fla. 513, 55 So. 273; Martinez et al. v. Ward et. al., 19 Fla. 175; Dover Drainage Dist. v. Pancoast et al.,135 So. 518; Camp Phosphate Co. v. Anderson, Trus., et al.,48 Fla. 226, 37 So. 722; W. Va. Hotel Corp. v. Foster Co. et al.,101 Fla. 1147, 132 So. 842; Sheldon v. Powell et al., 99 Fla. 782,  128 So. 258; F. E. C. Ry. Co. v. The State of Florida,77 Fla. 571, 82 So. 136; Briles v. Bradford, 54 Fla. 501,44 So. 937; Mills v. Britt, 56 Fla. 839, 47 So. 799; Norris vs. Eikenberry, 103 Fla. 104, 137 So. 128. Equity cognizance is not fixed as of the *Page 595 
date of the adoption of the constitution as is the right to a jury trial. See Giles English v. The State of Florida, 31 Fla. 340,  12 So. 689; State ex rel. Swearingen v. Bullock, 76 Fla. 113,  79 So. 337.
Even if the foreclosure of the tax liens is not inherently a matter of equity cognizance, statutes authorize tax lien to be foreclosed by due procedure in equity and this makes such foreclosure proceedings "cases in equity" within the meaning of the quoted organic provision. The constitution does not secure a jury trial in such foreclosure cases and no other organic provision is shown to be violated by the statutes authorizing tax lien foreclosure proceedings in courts of equity.
DAVIS, J., concurs.